UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 96-6833



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

         versus

MICHAEL SPENCER CLARK, a/k/a Mike Spenser,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. William B. Traxler, Jr., District
Judge. (CR-92-431, CA-94-133-4-21BD)


Submitted:   February 13, 1997        Decided:     February 26, 1997


Before WIDENER and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Michael Spencer Clark, Appellant Pro Se. William Earl Day II,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C. § 2255 (1994), amended by Antiter-
rorism and Effective Death Penalty Act of 1996, Pub. L. No. 104-

132, 110 Stat. 1214. We have reviewed the record and the district

court's opinion accepting the recommendation of the magistrate

judge and find no reversible error. Accordingly, we deny a certifi-

cate of appealability and dismiss the appeal on the reasoning of

the district court. United States v. Clark, Nos. CR-92-431; CA-94-

133-4-21BD (D.S.C. Apr. 30, 1996). In light of our disposition, we

also deny Appellant's motion to correct, vacate and set aside an

illegal sentence. We dispense with oral argument because the facts
and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2